TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-12-00459-CV



                           Texas Children’s Hospital, Appellant

                                              v.

            State Office of Administrative Hearings; Rahul Kumar Nath, M.D.
                          and the Texas Medical Board, Appellees


   FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
  NO. D-1-GN-12-001888, HONORABLE GISELA D. TRIANA-DOYAL, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Texas Children’s Hospital has filed an unopposed motion to dismiss its

appeal, explaining that the issue is now moot. We grant the motion and dismiss the appeal. See

Tex. R. App. P. 42.1(a).



                                                   ____________________________________

                                                   David Puryear, Justice

Before Justices Puryear, Pemberton and Henson

Dismissed on Appellant’s Motion

Filed August 7, 2012